DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


At least claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hutchings US patent No.3870160 
	Regarding this claim, Hutchings discloses a CRANE SAFE LOAD INDICATOR with features of the claimed invention with a detection unit configured to detect information for specifying a load suspended by a crane by (see claim 1, and related to means for producing a first signal representative of the actual total turning moment of the boom about its pivot by determining the angle included between the extensible boom supporting means and the boom and the reaction sustained by the extensible boom supporting means in supporting the boom and a load suspended therefrom and) an acquisition unit configured to acquire a boom length (related to means for deriving a second signal determined by the boom luff angle and the length of the boom and which is indicative of the current load radius); a calculation unit configured to calculate the suspended load based on a value detected by the detection unit (related to means responsive to said second signal for producing a reference signal representative of the maximum safe turning moment of the boom about its pivot and corresponding to the current load radius, wherein the calculation unit corrects the suspended load by a correction value corresponding to the boom length acquired by the acquisition unit (see claim 7, related to means for adjusting the boom luff angle, which clearly related to the boom length).  


Claims 1 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ueda  et at., US patent No. 5823370.
	Regarding claim 1, Ueda  et at., discloses a  suspended load calculation device comprising: various  detection units configured to detect various related information for specifying a load suspended by a crane; a control/calculation unit configured to calculate the suspended load based on a value detected by the detection units; and an further configured to acquire a boom length (see claim 1), wherein the control unit accounts for the boom length to provide for a corrected value for the suspended load.
	Regarding claim 7, the load detection means appears to be tension detection unit 

Claims 2-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The prior art, as shown in the List of the References (PTO-892 form), are made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Max H. Noori whose telephone number is (571) 272-2185 and whose E-mail is Max.Noori@USPTO.GOV.  The examiner can normally be reached on Tuesday-Friday from 8:00 AM to 6:00 P.M.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571) 272-2388.

Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-2800.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306. The central fax number is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MAX H NOORI/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        Thursday, May 19, 2022